Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-14 were originally filed October 30, 2020.
	The amendment received September 8, 2022 amended claims 1 and 5 and canceled claims 10-14.
	Claims 1-9 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is hereby withdrawn.
Priority
	The present application claims foreign priority to Korea 10-2020-0056941 filed May 13, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 2, line 1 and page 17, lines 7 and 13.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 1 is objected to because of the following informalities: “into mammalian” should read “into a mammalian”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: a “fusion compound penetrating into mammalian cell or tissue” should read a “fusion compound which may penetrate into a mammalian cell or tissue”. This clarifies that the mammalian cell or tissue is actually not part of the present product, but simply a function of the fusion compound. Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities: the parentheses around the wherein clauses for the R groups are unnecessary and may even call to question if the information in the parentheses is required by the claim or not. Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities: the spacing for SEQ ID NOs: 50 and 52 should be corrected.  Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities:  R1, R2, R3, R4, R5, and R6 should be represented by X to correlate with SEQ ID NO: 49 in the sequence listing.  Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities: a conjunction is missing between (B) and (C).  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “cargo molecules” should read “cargo molecule” to correlate with the other claims.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: the claim should read as follows: “A method for treating a disease in a subject, said method consisting of administering to said subject a therapeutically effective amount of the fusion compound of claim 5 wherein the fusion compound may penetrate into a mammalian cell or tissue.”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should read “A cosmetic composition comprising: the fusion compound of claim 5 wherein the fusion compound may penetrate into a mammalian cell or tissue.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the would not be able to determine the scope of the presently claimed PTD and/or fusion compound. For example, it is not clear why one sequence (AANDLAEGLAELADTVGV) has five different SEQ ID NOs: (SEQ ID NOs: 1, 50, 51, 52, and 53). It is unclear if the five different SEQ ID NOs: should represent different sequences or not. For example, for SEQ ID NO: 49, the R groups are incorporated into the sequence as variable residues (Xaa). However, for SEQ ID NOs: 50, 51, 52, and 53, the R groups are not part of the sequence listing. Applicants should either utilize SEQ ID NO: 1 as a base sequence and add the additional residues as R groups or SEQ ID NOs: 50-53 should be altered in the sequence listing to incorporate the R/Xaa groups (e.g. see SEQ ID NO: 49). 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the would not be able to determine the scope of the presently claimed PTD and/or fusion compound. For example, it is unclear if the Markush group is open or closed. The following is suggested: instead of “any one selected from” or “selected from among” (see claims 1-3 and 5-7), utilization of “selected from the group consisting of”. Please note: this change would require the usage of the conjugate “and”. See MPEP § 2117.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 6 depend on independent claims 1 and 5, respectively. Independent claims 1 and 5 require SEQ ID NOs: 50, 51, 52, or 53 (i.e. same sequence as present SEQ ID NO: 1) with additional R groups. Since dependent claims 2 and 6 only require SEQ ID NO: 1 without any R groups, the claims fail to further limit any of SEQ ID NOs: 50, 51, 52, or 53 (i.e. SEQ ID NO: 1 broadens the sequences required in independent claims 1 and 5 because the R groups are not present). Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Sequences Free of the Prior Art
	SEQ ID NOs: 1-23 and 49-53 are free of the prior art.

	Due to the myriad of claim objections and 35 USC 112 issues, applicants are respectfully requested to carefully review the claims for any additional issues.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658